Name: Commission Implementing Regulation (EU) 2018/1214 of 29 August 2018 entering a name in the register of protected designations of origin and protected geographical indications (Ã¢ Morcilla de BurgosÃ¢ (PGI))
 Type: Implementing Regulation
 Subject Matter: consumption;  marketing;  regions of EU Member States;  foodstuff;  Europe
 Date Published: nan

 5.9.2018 EN Official Journal of the European Union L 224/3 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1214 of 29 August 2018 entering a name in the register of protected designations of origin and protected geographical indications (Morcilla de Burgos (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, Spain's application to register the name Morcilla de Burgos was published in the Official Journal of the European Union (2). (2) The Commission received two notices of opposition accompanied by two reasoned statements of opposition pursuant to Article 51(1) and (2) of Regulation (EU) No 1151/2012 from Mr IÃ ±aki Libano, Cologne, Germany, and from Mr Diego Garcia representing the company Hydroplus, Chatou, France and deemed them inadmissible. Pursuant to Article 51 of that Regulation, natural or legal persons having a legitimate interest, established or resident in a Member State other than that from which the application was submitted, may not lodge a notice of opposition directly with the Commission. (3) The name Morcilla de Burgos should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name Morcilla de Burgos (PGI) is hereby entered in the register. The name specified in the first paragraph denotes a product in Class 1.2.  Meat products (cooked, salted, smoked, etc.), as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 August 2018. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 455, 6.12.2016, p. 7. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).